DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This Office Action is responding to applicant’s amendment filed on 9/29/2021.  Claims 1 and 3 have been amended.  Claims 10-15, 17, 

Response to Arguments
	The Gildersleeve/Wilford rejection has been withdrawn in view of applicant’s amendment and remarks.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-9, 16, and 18-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the wrap" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the fluid bladder" in 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the body part" in 5.  There is insufficient antecedent basis for this limitation in the claim.
Dependent claims 2-9, 16, and 18-27 are rejected insofar as they depend from a rejected claim and thereby incorporate the deficiency due to their dependency.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 4-5, 7-9, 18-19, and 25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4, 6, and 13-16 of U.S. Patent No. 9,615,967. 

Recitations from 
U.S. Patent No. 9,615,967
Recitations from this instant application, #15/483,980

Independent claim 1 and dependent claims 4-5 recite:


1. A therapy wrap for providing heating or cooling to an anatomical body part, the wrap comprising: 

a flexible fluid bladder for containing a heat exchange medium, the fluid bladder including an inlet, an outlet, and a fluid flowpath connecting the inlet and the outlet; 

a gas pressure bladder overlaying the fluid bladder for applying a compressive force to a portion of the fluid bladder in contact with the body part; and 
a reinforcement member disposed within the gas pressure bladder at one or more kink prone regions of the gas pressure bladder, wherein the reinforcement member reduces kinking at the one or more kink prone regions of the gas pressure bladder.

4. The therapy wrap of claim 1, wherein the reinforcement member has a hole and a weld that passes through the hole that secures the reinforcement member within the gas pressure bladder. 
5. The therapy wrap of claim 4, wherein the reinforcement member is donut shaped. 

Independent claim 1 recites:



A therapy wrap for providing treatment to an anatomical body part, the wrap comprising:

a flexible fluid bladder:



a gas pressure bladder overlaying the fluid bladder for applying a compressive force to the body part; and

a reinforcement member disposed within the gas pressure bladder at one or more kink prone regions, the reinforcement member formed of a gas permeable material and has a donut shape,



wherein the reinforcement member is secured between opposing layers of the gas pressure bladder by a weld that passes through a central hole of the donut shape of the reinforcement member that secures the reinforcement member.




Regarding claim 2, see claim 2 in U.S. Patent No. 9,615,967.
Regarding claim 7, see claim 13 in U.S. Patent No. 9,615,967.
Regarding claim 8, see claim 14 in U.S. Patent No. 9,615,967.
Regarding claim 9, see claim 15 in U.S. Patent No. 9,615,967.
Regarding claim 18, see claim 4 in U.S. Patent No. 9,615,967.
Regarding claim 19, see claim 6 in U.S. Patent No. 9,615,967.
Regarding claim 25, see claim 16 in U.S. Patent No. 9,615,967.

Allowable Subject Matter
Claims 3, 6, 16, 20-24, and 26-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMTU TRAN NGUYEN whose telephone number is (571)272-4799. The examiner can normally be reached 9am-5pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on 571-270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAMTU T NGUYEN/Primary Examiner, Art Unit 3786